                                                                                Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
                                                                1911-CC00203
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 1 of 31 PageID #: 4



                     IN THE MISSOURI CIRCUIT COURT
                   FOR THE ELEVENTH JUDICIAL CIRCUIT
                         COUNTY OF ST. CHARLES

 PRECISION HEALTH GROUP,                  )
                                          )
      Plaintiff,                          )
                                          )
 v.                                       )
                                          )   JURY TRIAL DEMANDED
 VM MEDICAL/VITAMINERALS                  )
 ORTHOPEDICS, LTD. d/b/a VM               )
 MEDICAL/VITAMINERALS,                    )
                                          )
       Serve:                             )
       Marvin L. Boote, II,               )
       Member/Registered Agent            )
       Marcia W. Boote, Member            )
       311 W. Streetsboro St.             )
       Hudson, OH 44236-2748              )
                                          )
 MARVIN L. BOOTE, II, d/b/a VM            )
 MEDICAL/VITAMINERALS,                    )
                                          )
       Serve:                             )
       311 W. Streetsboro St.             )
       Hudson, OH 44236-2748              )
                                          )
 MARCIA W. BOOTE d/b/a VM                 )
 MEDICAL/VITAMINERALS,                    )
                                          )
       Serve:                             )
       311 W Streetsboro St.              )
       Hudson, OH 44236-2748              )
                                          )
       Defendants.                        )

                    CLASS ACTION JUNK-FAX PETITION

       Plaintiff Precision Health Group brings this junk-fax class action, on

 behalf of itself and all others similarly situated, against Defendants VM

 Medical/Vitaminerals Orthopedics, Ltd. d/b/a VM Medical/Vitaminerals,

 Marvin L. Boote, II, d/b/a VM Medical/Vitaminerals and Marcia W. Boote d/b/a


                                      1


                                                            EXHIBIT A
                                                                                         Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 2 of 31 PageID #: 5



 VM Medical/Vitaminerals under the Telephone Consumer Protection Act of

 1991, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227, and

 the regulations promulgated thereunder (TCPA).

                          PRELIMINARY ALLEGATIONS

        1.        Plaintiff Precision Health Group is the fictitious name registered

 for Family Spinal Health & Rehabilitation Center, Inc., a Missouri corporation

 with its registered agent in St. Charles County, Missouri.

        2.        Defendant VM Medical/Vitaminerals Orthopedics, Ltd. d/b/a VM

 Medical/Vitaminerals is an Ohio limited liability company.

        3.        Missouri Revised Statutes § 351.574.4 states, in part, that “[e]very

 foreign corporation now doing business in or which may hereafter do business in

 this state without a certificate of authority shall be subject to a fine of not less

 than one thousand dollars to be recovered before any court of competent

 jurisdiction.”

        4.        VM Medical/Vitaminerals Orthopedics, Ltd., does not have a

 certificate of authority issued by the Missouri Secretary of State to transact

 business in Missouri.

        5.        Defendant Marvin L. Boote, II, d/b/a VM Medical/Vitaminerals is

 an individual who resides in Hudson, Ohio.

        6.        Defendant Marcia W. Boote d/b/a VM Medical/Vitaminerals is an

 individual who resides in Hudson, Ohio.

        7.        Defendants Boote are members of VM Medical/Vitaminerals



                                            2
                                                                                       Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 3 of 31 PageID #: 6



 Orthopedics, Ltd.

        8.     Mo. Rev. Stat. § 417.20 states “[t]hat every name under which any

 person shall do or transact any business in this state, other than the true name of

 such person, is hereby declared to be a fictitious name, and it shall be unlawful

 for any person to engage in or transact any business in this state under a

 fictitious name without first registering same with the secretary of state . . . .”

        9.     “VM Medical/Vitaminerals” was not registered as a fictitious name

 with the Missouri Secretary of State by any of the Defendants.

        10.    “VM Medical/Vitaminerals” was not registered as a fictitious name

 with the Ohio Secretary of State by any of the Defendants.

        11.    On information and belief, Defendants sell BioFreeze pain relief

 products, as well as T.E.N.S. units, electrodes, orthopedic products, and

 “Vitaminerals” from the Bootes’ home.

        12.    This Court has personal jurisdiction over Defendants because

 Defendants sent at least one illegal fax into Missouri, Defendants transact

 business within this state, Defendants have made contracts within this state, or

 Defendants have committed tortious acts within this state, including conversion

 of fax recipients’ paper, ink, and toner.




                                             3
                                                                                      Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 4 of 31 PageID #: 7



                                      THE FAX

        13.    On or about December 25, 2018, Defendants, or someone acting on

 their behalf, used a telephone facsimile machine, computer, or other device to

 send to Plaintiff’s telephone facsimile machine at (314) 739-6043 an unsolicited

 advertisement, a true and accurate copy of which is attached as Exhibit 1 (Fax).

        14.    A portion of the Fax follows:




        15.    Plaintiff received the Fax through Plaintiff’s facsimile machine.

        16.    The header of the Fax indicates that the Fax was sent from “A

 Happy FaxTalk User.”

        17.    “FaxTalk is fax software used to transmit and receive faxes directly

 using a computer and telephone line.” www.getfaxing.com/2018/06/18/happy-

 faxtalk-user/ (last visited Feb. 22, 2019).




                                           4
                                                                                         Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 5 of 31 PageID #: 8



        18.    The Fax constitutes material advertising the quality or commercial

 availability of any property, goods, or services.

        19.    Defendants have sent other facsimile transmissions of material

 advertising the quality or commercial availability of property, goods, or services,

 on information and belief, to Plaintiff and to at least 40 other persons as part of a

 plan to broadcast fax advertisements, of which the Fax is an example, or,

 alternatively, the Fax was sent on Defendants’ behalf.

        20.    On information and belief, Defendants approved, authorized and

 participated in the scheme to broadcast fax advertisements by (a) directing a list

 to be purchased or assembled, (b) directing and supervising employees or third

 parties to send the faxes, (c) creating and approving the fax form to be sent, and

 (d) determining the number and frequency of the facsimile transmissions.

        21.    Defendants had a high degree of involvement in, actual notice of, or

 ratified the unlawful fax broadcasting activity and failed to take steps to prevent

 such facsimile transmissions.

        22.    Defendants created, made, or ratified the sending of the Fax and

 other similar or identical facsimile advertisements to Plaintiff and to other

 members of the “Class” as defined below.

        23.    The Fax to Plaintiff and, on information and belief, the similar

 facsimile advertisements sent by Defendants, lacked a proper notice informing

 the recipient of the ability and means to avoid future unsolicited advertisements.

        24.    Under the TCPA and 47 C.F.R. § 64.1200(a)(4)(iii), the opt-out

 notice for unsolicited faxed advertisements must meet the following criteria:

                                           5
                                                                                  Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 6 of 31 PageID #: 9



       (A)    The notice is clear and conspicuous and on the first page of
              the advertisement;

       (B)    The notice states that the recipient may make a request to
              the sender of the advertisement not to send any future
              advertisements to a telephone facsimile machine or
              machines and that failure to comply, within 30 days, with
              such a request meeting the requirements under paragraph
              (a)(4)(v) of this section is unlawful;

       (C)    The notice sets forth the requirements for an opt-out request
              under paragraph (a)(4)(v) of this section

       (D)    The notice includes—

              (1)    A domestic contact telephone number and facsimile
                     machine number for the recipient to transmit such a
                     request to the sender; and
              (2)    If neither the required telephone number nor
                     facsimile machine number is a toll-free number, a
                     separate cost-free mechanism including a Web site
                     address or e-mail address, for a recipient to transmit a
                     request pursuant to such notice to the sender of the
                     advertisement. A local telephone number also shall
                     constitute a cost-free mechanism so long as recipients
                     are local and will not incur any long distance or other
                     separate charges for calls made to such number; and

       (E)    The telephone and facsimile numbers and cost-free
              mechanism identified in the notice must permit an
              individual or business to make an opt-out request 24 hours a
              day, 7 days a week.

       25.    The Fax and Defendants’ similar facsimile advertisements lacked a

 notice stating that the recipient may make a request to the sender of the

 advertisement not to send future advertisements to a telephone facsimile

 machine or machines and that failure to comply, within 30 days, with such a

 request meeting 47 C.F.R. § 64.1200(a)(4)(v)’s requirements is unlawful.




                                         6
                                                                                        Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 7 of 31 PageID #: 10



          26.   The transmissions of facsimile advertisements, including the Fax,

  to Plaintiff, lacked a notice that complied with 47 U.S.C. § 227(b)(1)(C) and 47

  C.F.R. § 64.1200(a)(4)(iii).

          27.   On information and belief, Defendants faxed the same or other

  substantially similar facsimile advertisements to the members of the Class in

  Missouri and throughout the United States without first obtaining the recipients’

  prior express invitation or permission.

          28.   Defendants were aware of the TCPA prior to sending the Fax to

  Plaintiff, because of the following TCPA lawsuits: Comprehensive Health Care

  Systems of Palm Beaches, Inc. v. Vitaminerals VM/Orthopedics, Ltd., et al., No.

  5:16-cv-02183-KBB, in the U.S. District Court for the Northern District of Ohio;

  and Dr. Thomas D. Franz v. Vitaminerals/VM Orthopedics, Ltd., et al., in the

  U.S. District Court for the Northern District of Illinois.

          29.   Below is a portion of the fax attached to the complaint in the above-

  noted lawsuit filed by Comprehensive Health Care Systems of Palm Beaches,

  Inc.:




                                            7
                                                                                       Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 8 of 31 PageID #: 11



        30.    Defendants violated the TCPA by transmitting the Fax to Plaintiff

  and to the Class members without obtaining their prior express invitation or

  permission and by not displaying the proper opt-out notice required by 47 C.F.R.

  § 64.1200(a)(4).

        31.    Defendants knew or should have known that (a) facsimile

  advertisements, including the Fax, were advertisements, (b) Plaintiff and the

  other Class members had not given their express invitation or permission to

  receive facsimile advertisements, (c) no established business relationship existed

  with Plaintiff and the other Class members, and (d) Defendants’ facsimile

  advertisements did not display a proper opt-out notice.

        32.    Pleading in the alternative to the allegations that Defendants

  knowingly violated the TCPA, Plaintiff alleges that Defendants did not intend to

  send transmissions of facsimile advertisements, including the Fax, to any person

  where such transmission was not authorized by law or by the recipient, and to

  the extent that any transmissions of facsimile advertisement was sent to any

  person and such transmission was not authorized by law or by the recipient, such

  transmission was made based on Defendants’ own understanding of the law or

  on the representations of others on which Defendants reasonably relied.

        33.    The transmissions of facsimile advertisements, including the Fax,

  to Plaintiff and the Class caused concrete and personalized injury, including

  unwanted use and destruction of their property, e.g., toner or ink and paper,

  caused undesired wear on hardware, interfered with the recipients’ exclusive use

  of their property, cost them time, occupied their fax machines for the period of


                                          8
                                                                                          Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 9 of 31 PageID #: 12



  time required for the electronic transmission of the data, and interfered with

  their business or personal communications and privacy interests.

                          CLASS ACTION ALLEGATIONS

         34.     Plaintiff brings this class action on behalf of the following class of

  persons, hereafter, the “Class”:

         All persons in the United States who on or after four years prior to
         the filing of this action, (1) were sent by or on behalf of Defendants
         a telephone facsimile message of material advertising the
         commercial availability or quality of any property, goods, or
         services, (2) with respect to whom Defendants cannot provide
         evidence of prior express invitation or permission for the sending of
         such fax or (3) with whom Defendants did not have an established
         business relationship, and (4) the fax identified in subpart (1) of
         this definition (a) did not display a clear and conspicuous opt-out
         notice on the first page stating that the recipient may make a
         request to the sender of the advertisement not to send any future
         advertisements to a telephone facsimile machine or machines and
         that failure to comply, within 30 days, with such a request meeting
         the requirements under 47 C.F.R. § 64.1200(a)(4)(v) is unlawful or
         (b) lacked a telephone number for sending the opt-out request.


         35.     Excluded from the Class are Defendants, their employees, agents,

  and members of the judiciary.

         36.     This case is appropriate as a class action because:

         a.      Numerosity.    The Class includes at least 40 persons and is so

         numerous that joinder of all members is impracticable.

         b.      Commonality.     Questions of fact or law common to the Class

         predominate over questions affecting only individual Class members, e.g.:

               i.     Whether Defendants engaged in a pattern of sending
                      unsolicited fax advertisements;



                                            9
                                                                                            Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 10 of 31 PageID #: 13



               ii.        Whether the Fax, and other faxes transmitted by or on behalf
                          of Defendants, contains material advertising the commercial
                          availability of any property, goods or services;
              iii.        Whether the Fax, and other faxes transmitted by or on behalf
                          of Defendants, contains material advertising the quality of any
                          property, goods or services;
              iv.         The manner and method Defendants used to compile or obtain
                          the list of fax numbers to which Defendants sent the Fax and
                          other unsolicited faxed advertisements;
               v.         Whether Defendants faxed advertisements without first
                          obtaining the recipients’ prior express invitation or
                          permission;
              vi.         Whether Defendants violated 47 U.S.C. § 227;
             vii.         Whether Defendants willfully or knowingly violated 47 U.S.C.
                          § 227;
             viii.        Whether Defendants violated 47 C.F.R. § 64.1200;
              ix.         Whether the Fax, and the other fax advertisements sent by or
                          on behalf of Defendants, displayed the proper opt-out notice
                          required by 47 C.F.R. § 64.1200(a)(4);
               x.         Whether the Court should award statutory damages per TCPA
                          violation per fax;
              xi.         Whether the Court should award treble damages per TCPA
                          violation per fax; and
             xii.         Whether the Court should enjoin Defendants from sending
                          TCPA-violating facsimile advertisements in the future.


        c.           Typicality. Plaintiff’s claim is typical of the other Class members’

        claims, because, on information and belief, the Fax was substantially the

        same as the faxes sent by or on behalf of Defendants to the Class, and

        Plaintiff is making the same claim and seeking the same relief for itself and

        all Class members based on the same statute and regulation.

        d.           Adequacy. Plaintiff will fairly and adequately protect the interests

        of the other Class members. Plaintiff’s counsel is experienced in TCPA

        class actions, having litigated more than 100 such cases, and having been



                                               10
                                                                                         Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 11 of 31 PageID #: 14



        appointed class counsel in multiple cases. Neither Plaintiff nor its counsel

        has interests adverse or in conflict with the Class members.

        e.     Superiority. A class action is the superior method for adjudicating

        this controversy fairly and efficiently. The interest of each individual Class

        member in controlling the prosecution of separate claims is small and

        individual actions are not economically feasible.

        37.    The TCPA prohibits the “use of any telephone facsimile machine,

  computer or other device to send an unsolicited advertisement to a telephone

  facsimile machine.” 47 U.S.C. § 227(b)(1).

        38.    The TCPA defines “unsolicited advertisement,” as “any material

  advertising the commercial availability or quality of any property, goods, or

  services which is transmitted to any person without that person’s express

  invitation or permission.” 47 U.S.C. § 227(a)(4).

        39.    The TCPA provides:

        Private right of action. A person may, if otherwise permitted by the
        laws or rules of court of a state, bring in an appropriate court of that
        state:


               (A)    An action based on a violation of this subsection or
               the regulations prescribed under this subsection to enjoin
               such violation,


               (B)    An action to recover for actual monetary loss from
               such a violation, or to receive $500 in damages for each such
               violation, whichever is greater, or


               (C)    Both such actions.


  47 U.S.C. § 227(b)(3)(A)-(C).

                                           11
                                                                                       Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 12 of 31 PageID #: 15



         40.    The TCPA also provides that the Court, in its discretion, may treble

  the statutory damages if a defendant “willfully or knowingly” violated Section

  227(b) or the regulations prescribed thereunder.

         41.    Defendants’ actions caused concrete and particularized harm to

  Plaintiff and the Class, as

         a.     receiving Defendants’ faxed advertisements caused the recipients to

                lose paper and toner consumed in printing Defendants’ faxes;

         b.     Defendants’ actions interfered with the recipients’ use of the

                recipients’ fax machines and telephone lines;

         c.     Defendants’ faxes cost the recipients time, which was wasted time

                receiving, reviewing, and routing the unlawful faxes, and such time

                otherwise would have been spent on business activities; and

         d.     Defendants’ faxes unlawfully interrupted the recipients’ privacy

                interests in being left alone and intruded upon their seclusion.

         42.    Defendants intended to cause damage to Plaintiff and the Class, to

   violate their privacy, to interfere with the recipients’ fax machines, or to

   consume the recipients’ valuable time with Defendants’ advertisements;

   therefore, treble damages are warranted under 47 U.S.C. § 227(b)(3).

         43.    Defendants knowingly violated the TCPA; the two prior TCPA

   lawsuits did not provide sufficient deterrence.

         44.    Defendants knew or should have known that (a) Plaintiff and the

   other Class members had not given express invitation or permission for



                                          12
                                                                                       Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 13 of 31 PageID #: 16



   Defendants or anyone else to fax advertisements about Defendants’ property,

   goods, or services, (b) Defendants did not have an established business

   relationship with Plaintiff and the other Class members, (c) the Fax and the

   other facsimile advertisements were advertisements, and (d) the Fax and the

   other facsimile advertisements did not display the proper opt-out notice.

         45.    Defendants violated the TCPA by transmitting the Fax to Plaintiff

   and substantially similar facsimile advertisements to the other Class members

   without obtaining their prior express invitation or permission and by not

   displaying the proper opt-out notice required by 47 C.F.R. § 64.1200(a)(4)(iii).

         WHEREFORE, Plaintiff, for itself and all others similarly situated,

  demands judgment against Defendants, jointly and severally, as follows:

         a.     certify this action as a class action and appoint Plaintiff as Class
                representative;
         b.     appoint the undersigned counsel as Class counsel;
         c.     award damages of $500 per TCPA violation per facsimile pursuant
                to 47 U.S.C. § 227(a)(3)(B);
         d.     award treble damages up to $1,500 per TCPA violation per
                facsimile pursuant to 47 U.S.C. § 227(a)(3);
         e.     enjoin Defendants and their contractors, agents, and employees
                from continuing to send TCPA-violating facsimiles pursuant to 47
                U.S.C. § 227(a)(3)(A);
         f.     award class counsel reasonable attorneys’ fees and all expenses of
                this action and require Defendants to pay the costs and expenses of
                class notice and claim administration;
         g.     award Plaintiff an incentive award based upon its time expended
                on behalf of the Class and other relevant factors;
         h.     award Plaintiff prejudgment interest and costs; and
         i.     grant Plaintiff all other relief deemed just and proper.




                                           13
                                                                                   Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 14 of 31 PageID #: 17




                  DOCUMENT PRESERVATION DEMAND

        Plaintiff demands that Defendants take affirmative steps to preserve all

  records, lists, electronic databases, or other itemization of telephone or fax

  numbers associated with the Defendants and the communication or

  transmittal of advertisements as alleged herein.

                                           SCHULTZ & ASSOCIATES LLP


                                               By: ___________________
                                                    Ronald J. Eisenberg, #48674
                                                    640 Cepi Drive, Suite A
                                                    Chesterfield, MO 63005
                                                    636-537-4645
                                                    Fax: 636-537-2599
                                                    reisenberg@sl-lawyers.com

                                                     Attorney for Plaintiff




                                          14
                                                                                  Electronically Filed - St Charles Circuit Div - February 25, 2019 - 09:30 AM
                                                                1911-CC00203
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 15 of 31 PageID #: 18




                                                                          Ex. 1
           Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 16 of 31 PageID #: 19
             IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI


 Judge or Division:                                          Case Number: 1911-CC00203
 TED HOUSE
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 PRECISION HEALTH GROUP                                      RONALD JAY EISENBERG
                                                             640 CEPI DRIVE SUITE A
                                                       vs.   CHESTERFIELD, MO 63005
 Defendant/Respondent:                                       Court Address:
 VM MEDICAL/VITAMINERALS                                     300 N 2nd STREET
 ORTHOPEDICS, LTD.                                           SAINT CHARLES, MO 63301
 DBA: VM MEDICAL/VITAMINERALS
 Nature of Suit:
 CC Injunction                                                                                                        (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     VM MEDICAL/VITAMINERALS ORTHOPEDICS, LTD.
                               Alias:
                               DBA: VM MEDICAL/VITAMINERALS
  SERVE: MARVIN L BOOTE II                        SERVE: MARVIN L BOOTE II
  311 W STREETSBORO ST.                           MEMBER/REGISTERED AGENT
  HUDSON, OH 44236-2748                           MARCIA W BOOTE MEMBER
     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                               __________2/25/2019____________                    __________/S/ Cheryl Crowder___________
   ST. CHARLES COUNTY                               Date                                                 Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                           __________________________________________________________
                                                                                               Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-43             1 of 2 (1911-CC00203)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                      506.500, 506.510 RSMo
           Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 17 of 31 PageID #: 20
                           See the following page for directions to officer making return on service of summons.




                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-43           2 of 2 (1911-CC00203)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                       506.500, 506.510 RSMo
            Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 18 of 31 PageID #: 21

               IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                           Case Number: 1911-CC00203
 TED HOUSE
 Plaintiff/Petitioner:                                        Plaintiff’s/Petitioner’s Attorney/Address:
 PRECISION HEALTH GROUP                                       RONALD JAY EISENBERG
                                                              640 CEPI DRIVE SUITE A
                                                        vs.   CHESTERFIELD, MO 63005
 Defendant/Respondent:                                        Court Address:
 VM MEDICAL/VITAMINERALS                                      300 N 2nd STREET
 ORTHOPEDICS, LTD.                                            SAINT CHARLES, MO 63301
 DBA: VM MEDICAL/VITAMINERALS
 Nature of Suit:
 CC Injunction                                                                                                            (Date File Stamp)
                            Summons for Personal Service Outside the State of Missouri
                                                         (Except Attachment Action)
  The State of Missouri to: MARVIN L BOOTE II
                            Alias:
                            DBA: VM MEDICAL/VITAMINERALS
  311 W STREETSBORO ST.
  HUDSON, OH 44236-2748

      COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                ___________2/25/2019____________                   ____________/S/ Cheryl Crowder_____________
   ST. CHARLES COUNTY                                Date                                                 Clerk
                                Further Information:
                                                 Officer’s or Server’s Affidavit of Service
      I certify that:
      1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
      2. My official title is __________________________________ of ______________________ County, ________________ (state).
      3. I have served the above summons by: (check one)
                 delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                 defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                 over the age of 15 years who permanently resides with the defendant/respondent.
                 (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                 __________________________________________ (name) ___________________________________________ (title).
                  other: ___________________________________________________________________________________________.
      Served at ______________________________________________________________________________________ (address)
      in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

      _________________________________________________                          ______________________________________________________
                    Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
           (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                             __________________________________________________________
                                                                                                 Signature and Title
    Service Fees
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                           See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-44             1 of 2 (1911-CC00203)          Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                        506.500, 506.510 RSMo
           Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 19 of 31 PageID #: 22
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-44      2 of 2 (1911-CC00203)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
            Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 20 of 31 PageID #: 23

               IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                           Case Number: 1911-CC00203
 TED HOUSE
 Plaintiff/Petitioner:                                        Plaintiff’s/Petitioner’s Attorney/Address:
 PRECISION HEALTH GROUP                                       RONALD JAY EISENBERG
                                                              640 CEPI DRIVE SUITE A
                                                        vs.   CHESTERFIELD, MO 63005
 Defendant/Respondent:                                        Court Address:
 VM MEDICAL/VITAMINERALS                                      300 N 2nd STREET
 ORTHOPEDICS, LTD.                                            SAINT CHARLES, MO 63301
 DBA: VM MEDICAL/VITAMINERALS
 Nature of Suit:
 CC Injunction                                                                                                            (Date File Stamp)
                            Summons for Personal Service Outside the State of Missouri
                                                         (Except Attachment Action)
  The State of Missouri to: MARCIA W BOOTE
                            Alias:
                            DBA: VM MEDICAL/VITAMINERALS
  311 W STREETSBORO ST.
  HUDSON, OH 44236-2748

      COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                __________2/25/2019_____________                   ____________/S/ Cheryl Crowder_____________
   ST. CHARLES COUNTY                                Date                                                 Clerk
                                Further Information:
                                                 Officer’s or Server’s Affidavit of Service
      I certify that:
      1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
      2. My official title is __________________________________ of ______________________ County, ________________ (state).
      3. I have served the above summons by: (check one)
                 delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                 defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                 over the age of 15 years who permanently resides with the defendant/respondent.
                 (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                 __________________________________________ (name) ___________________________________________ (title).
                  other: ___________________________________________________________________________________________.
      Served at ______________________________________________________________________________________ (address)
      in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

      _________________________________________________                          ______________________________________________________
                    Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
           (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                             __________________________________________________________
                                                                                                 Signature and Title
    Service Fees
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                           See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-45             1 of 2 (1911-CC00203)          Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                        506.500, 506.510 RSMo
           Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 21 of 31 PageID #: 24
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-45      2 of 2 (1911-CC00203)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 22 of 31 PageID #: 25



STATE OF MISSOURI                               )
                                                ) ss.
ST. CHARLES COUNTY, MISSOURI                    )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI



            NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


        Pursuant to Missouri Supreme Court Rule 17, the Circuit Court of St. Charles County,
Missouri (Eleventh Judicial Circuit) has adopted a local rule to encourage voluntary alternative
dispute resolution. The purpose of the rule and the program it establishes is to foster timely,
economical, fair and voluntary settlements of lawsuits without delaying or interfering with a
party’s right to resolve a lawsuit by trial.

         This program applies to all civil actions other than cases in the small claims, probate and
family court divisions of the Circuit Court, and you are hereby notified that it is available to you
in this case.

        The program encourages the voluntary early resolution of disputes through mediation.
Mediation is an informal non-binding alternative dispute resolution process in which a trained
mediator facilitates discussions and negotiations among the parties to help them resolve their
dispute. The mediator is impartial and has no authority to render a decision or impose a
resolution on the parties. During the course of the mediation, the mediator may meet with the
parties together and separately to discuss the dispute, to explore the parties’ interests, and to
stimulate ideas for resolution of the dispute.

        A list of mediators approved by the court and information regarding their qualifications is
kept by the Circuit Clerk’s Office. If all parties to the suit agree to mediation, within ten days
after they have filed the Consent to Mediation Form on the reverse side of this page with the
Clerk of the Court, they shall jointly select from that list a mediator who is willing and available
to serve. If the parties cannot agree upon the mediator to be selected, the Court will make the
selection.

        The full text of the Circuit Court’s local court rules, including Rule 38 Alternative
Dispute Resolution, is available from the Clerk of the Circuit Court or at:
http://www.courts.mo.gov/hosted/circuit11/Documents/LOCAL_COURT_RULES.pdf

        A copy of this Notice is to be provided by the Clerk of the Circuit Court to each of the
parties initiating the suit at the time it is filed, and a copy is to be served on each other party in
the suit with the summons and petition served on that party.
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 23 of 31 PageID #: 26



STATE OF MISSOURI                             )
                                              ) ss.
ST. CHARLES COUNTY, MISSOURI                  )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI

___________________________________ )
                        Plaintiff(s), )
                                      )
vs.                                   )                      Cause #_____________________
                                      )
___________________________________ )
                        Defendant(s). )


                             CONSENT TO MEDIATION FORM


         I, the undersigned counsel of record in this case, hereby certify that I have discussed the
subject of mediation under the Court’s Alternative Dispute Resolution Program with my client(s)
in this case and that:

_____ We believe that mediation would be helpful in this case and consent to the referral of the
      case to mediation upon the filing of similar consents by all other parties in the case.

_____ We do not consent to the referral of this case to mediation.


                                                      __________________________________
                                                      Signature

                                                      __________________________________
                                                      (Print Name)

                                                      Attorney for:

                                                      __________________________________
                                                      (Party or Parties)

Date: __________________________
                                                                                                                         Electronically Filed - St Charles Circuit Div - February 25, 2019 - 04:34 PM
             Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 24 of 31 PageID #: 27


               IN THE ELEVENTH JUDICIAL CIRCUIT, ST CHARLES COUNTY, MISSOURI

Judge or Division:                                      Case Number:

Plaintiff:                                              Defendant:




                                                                                                     (Date File Stamp)

                 REQUEST FOR APPOINTMENT OF SPECIAL PROCESS SERVER

Comes now ___________________________________, pursuant to Local Court Rule 4.2.1 and at
his/her/its own risk, requests the appointment of:
___________________________________________________________________________________
Name of Process Server                       Address                                        Telephone
___________________________________________________________________________________
Name of Process Server                       Address                                        Telephone


a person(s) of lawful age to serve the summons and petition in this cause on the below named parties.
This appointment as special process server does not include the authorization to carry a concealed
weapon in the performance thereof.
SERVE:                                                   SERVE:
______________________________________________           ____________________________________________
Name                                                     Name
______________________________________                   _____________________________________
Address                                                  Address
______________________________________                    _____________________________________
City/State/Zip                                           City/State/Zip




Appointed as requested:
Judy Zerr, Circuit Clerk


By _____________________________________________           Date __________________________________
                      Deputy Clerk


CIV030
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 25 of 31 PageID #: 28
                                                                                  Electronically Filed - St Charles Circuit Div - March 14, 2019 - 05:20 PM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 26 of 31 PageID #: 29
                                                                                  Electronically Filed - St Charles Circuit Div - March 14, 2019 - 05:20 PM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 27 of 31 PageID #: 30
                                                                                      Electronically Filed - St Charles Circuit Div - March 15, 2019 - 10:25 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 28 of 31 PageID #: 31



                      IN THE MISSOURI CIRCUIT COURT
                    FOR THE ELEVENTH JUDICIAL CIRCUIT
                          COUNTY OF ST. CHARLES

  PRECISION HEALTH GROUP,                     )
                                              )
       Plaintiff,                             )   No. 1911-CC00203
                                              )
  v.                                          )   Div. 1
                                              )
  VM MEDICAL/VITAMINERALS                     )
  ORTHOPEDICS, LTD. d/b/a VM                  )
  MEDICAL/VITAMINERALS,                       )
  MARVIN L. BOOTE, II, d/b/a VM               )
  MEDICAL/VITAMINERALS,                       )
  and MARCIA W. BOOTE d/b/a VM                )
  MEDICAL/VITAMINERALS,                       )
                                              )
         Defendants.                          )

                          CERTIFICATE OF SERVICE
         Plaintiff certifies through the undersigned that (a) PLAINTIFF’S FIRST
  REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT MARCIA
  W. BOOTE, (b) PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION OF
  DOCUMENTS TO DEFENDANT MARVIN L. BOOTE, II, (c) PLAINTIFF’S
  FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT VM
  MEDICAL/VITAMINERALS ORTHOPEDICS, LTD., and (d) this CERTIFICATE
  OF SERVICE were served by U.S. Mail, along with CD ROMs containing an
  electronic copy of items (a)-(c) formatted in Microsoft Office Word, and item (d)
  was also eFiled, all on March 15, 2019, with the mailings addressed to Defendants
  as follows:
  Marcia W. Boote                             Marvin L. Boote, II
  311 W. Streetsboro St.                      311 W. Streetsboro St.
  Hudson, OH 44236-2748                       Hudson, OH 44236-2748

  VM Medical/Vitaminerals Orthopedics,
  Ltd. d/b/a VM Medical/Vitaminerals
  311 W. Streetsboro St.
  Hudson, OH 44236-2748




                                          1
                                                                                  Electronically Filed - St Charles Circuit Div - March 15, 2019 - 10:25 AM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 29 of 31 PageID #: 32



                                    SCHULTZ & ASSOCIATES LLP

                                     By: _____________________
                                       Ronald J. Eisenberg, #48674
                                       640 Cepi Drive, Suite A
                                       Chesterfield, MO 63005
                                       636-537-4645
                                       Fax: 636-537-2599
                                       reisenberg@sl-lawyers.com

                                       Attorney for Plaintiff




                                      2
                                                                                  Electronically Filed - St Charles Circuit Div - March 29, 2019 - 01:29 PM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 30 of 31 PageID #: 33
                                                                                  Electronically Filed - St Charles Circuit Div - March 29, 2019 - 01:29 PM
Case: 4:19-cv-00822-NCC Doc. #: 1-1 Filed: 04/04/19 Page: 31 of 31 PageID #: 34
